Title: From George Washington to Henry Emanuel Lutterloh, 1 January 1789
From: Washington, George
To: Lutterloh, Henry Emanuel



Sir
Mount Vernon Janry 1st 1789

I have regularly received your letter dated the 27th of Novr.
It would take up more time than I could well spare, to notice the applications which have been made to me in consequence of the new government. In answer to as many, as I have been at

leisure to acknowledge, I have invariably represented the delicacy of my situation, the impropriety of bringing such things before me, the decided resolution I had formerly made, and the ardent wishes I still entertain of remaining in a private life. You will not then expect that I should commit myself by saying any thing on a Subject, which has never failed to embarrass & distress me beyond measure, whensoever it has been forced upon my consideration.
I can therefore have nothing to add, but that, with wishes for your prosperity, I am, with due regard & esteem Sir &c.
